 

Case 1:19-cr-00363-LGS Document 2 Filed 05/21/19 Page 1of1
USDC SDNY

DOCUMENT
ELECTRONICALLY FILED

   
 
 

UNITED STATES DISTRICT COURT DOC #:_

 

SOUTHERN DISTRICT OF NEW YORK DATE FILED:_MAY 2 1
we eee ew eee eee ee ee ee ee ee ee eee xX
UNITED STATES OF AMERICA
UNSEALING ORDER
- Vv. =
19 Cr. 363 (UA)
COLIN AKPARANTA,
a/k/a “AK,”
a/k/a “Akon,”
a/k/a “Africa,”
Defendant. :
—w— eke sek eg Bg Bg Be Bs Bw Be sR me ee ee ee ee ee xX

Upon the application of the United States, by the United States Attorney for the Southern
District of New York, Geoffrey S. Berman, by Assistant United States Attorneys Lara
Pomerantz, Sarah Krissoff, and Rachael Doud;

It is found that the indictment in the above-captioned action is currently sealed and the
United States Attorney’s Office has applied to have the indictment unsealed, it is therefore

ORDERED that the indictment in the above-captioned actions be unsealed for all

purposes.

Dated: New York, New York
May 21, 2019

fe UNITED STATES MAGISTRATE JUDGE

USDC SDNY ~ |
I DOCUMENT
lf] ECTRONICALLY FILED

POC #
DAL supp: MAY 21 201 |

 

 
